Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments received 10/21/2021.  Applicants have canceled claim 16.  As such, claims 1-15 and 17 remain pending.  Claim 1 and 17 are independent.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-17, and 20, respectively, of U.S. Patent No. 10943125. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the aforementioned Patent.  That is, claim 1 of the Patent falls entirely within the scope of claim 1 in this instant application.  Specifically, because a “video” as recited in the Patent is a species of the generic category defined by “media content” per the claims of the instant application, the claims reciting “media content” are anticipated by the claims of the Patent reciting “video.”

A table comparing the language of the claims in the instant application and in the parent application’s issued patent will now be provided, with differences in language formatted in bold.

Claims in the instant application
Claims in USPN 10943125
1. A method comprising, by a server computing machine: 
accessing a first media content; 

predicting a first noteworthy portion for the first media content via a calculation of a noteworthiness-score for the first noteworthy portion, wherein the calculation of the noteworthiness-score is based on a weighted sum of different sub-scores calculated based on different factors related to user-engagement information associated with the portion of the first media content, wherein the first noteworthy portion is predicted to be noteworthy when it exceeds a threshold noteworthiness-score, and the weights for each factor are variable according to a plurality of variables, the plurality of variables including a decay factor that relates to a strength of a signal provided by user-engagement actions decaying over time; 

extracting a first media highlight from the first media content, wherein the first media highlight corresponds to the first noteworthy portion; 

media highlight; 

causing a generation, on the client system, of a first interactive element that is configured to launch the first media highlight on the client system; and 

causing a generation, on the client system in response to a user selection of the first media highlight, of an interface associated with the first media highlight, the interface including comments or other information associated with the first media highlight and a second interactive element to facilitate sharing of the first media highlight with other users.

accessing a first video;

predicting a first noteworthy portion for the first video via a calculation of a noteworthiness-score for the first noteworthy portion, wherein the calculation of the noteworthiness-score is based on a weighted sum of different sub-scores calculated based on different factors related to user-engagement information associated with the portion of the first video, wherein the first noteworthy portion is predicted to be noteworthy when it exceeds a threshold noteworthiness-score, and the weights for each factor are variable according to a plurality of variables, the plurality of variables including a decay factor that relates to a strength of a signal provided by user-engagement actions decaying over time;


extracting a first highlight from the first video, wherein the first highlight corresponds to the first noteworthy portion;

highlight;

causing a generation, on the client system, of a first interactive element that is configured to launch the first highlight on the client system; and
causing a generation, on the client system in response to a user selection of the first highlight, of an interface associated with the first highlight, the interface including comments or other information associated with the first highlight and a second interactive element to facilitate sharing of the first highlight with other users.
media content, wherein the first noteworthy portion occurs in the first media content within the particular time range.
2. The method of claim 1, wherein the user-engagement information comprises information about a number of user-engagement actions that occurred within a particular time range associated with the first video, wherein the first noteworthy portion occurs in the first video within the particular time range.
3. The method of claim 2, wherein the user-engagement actions comprise one or more of likes, reactions, comments, and reshares.
3. The method of claim 2, wherein the user-engagement actions comprise one or more of likes, reactions, comments, and reshares.
4. The method of claim 1, wherein the user-engagement information comprises information about a number of users viewing the first media content during a particular time range associated with the first media content, wherein the first noteworthy portion occurs in the first media content within the particular time range.
video video, wherein the first noteworthy portion occurs in the first video within the particular time range.

receiving, from the client system of the user, an input indicating a selection of the first interactive element by the user; and 

in response to the input, causing the first media content to be launched on the client system of the user.
7. The method of claim 1, further comprising:
receiving, from the client system of the user, an input indicating a selection of the first interactive element by the user; and

in response to the input, causing the first video to be launched on the client system of the user.
6. The method of claim 1, further comprising: sending information configured to render a third interactive element that is configured to launch a second media content, wherein the second media content is related to the first media content.
8. The method of claim 1, further comprising: sending information configured to render a third interactive element that is configured to launch a second video, wherein the second video is related to the first video.
7. The method of claim 1, further comprising: sending information configured to render a third interactive element that is configured to subscribe the user to a publisher or creator of the first media content.
9. The method of claim 1, further comprising: sending information configured to render a third interactive element that is configured to subscribe the user to a publisher or creator of the first video.
8. The method of claim 1, wherein the first media content is live media content.
10. The method of claim 1, wherein the first video is a live video.
9. The method of claim 1, further comprising: receiving, from the client system of the user, an input for sharing the first media highlight; and media highlight to be shared on an online social network.

receiving, from the client system of the user, an input for sharing the first highlight; and
highlight to be shared on an online social network.
media highlight is shared within a comment-thread interface of the online social network, wherein the comment-thread interface is associated with the first media content.
12. The method of claim 11, wherein the first highlight is shared within a comment-thread interface of the online social network, wherein the comment-thread interface is associated with the first video.
11. The method of claim 9, wherein the first media highlight is shared on a newsfeed interface of the online social network.
13. The method of claim 11, wherein the first highlight is shared on a newsfeed interface of the online social network.
12. The method of claim 1, further comprising: 
receiving an instruction from the client system of the user to create an annotation to the first media highlight; and 

annotating the first media highlight in accordance with the instruction.
14. The method of claim 1, further comprising:
receiving an instruction from the client system of the user to create an annotation to the first highlight; and

annotating the first highlight in accordance with the instruction.
13. The method of claim 1, further comprising: 
suggesting, to a publisher or creator of the media content, the first noteworthy portion as a candidate for a highlight; and 

receiving, from the publisher or creator of the media content, an instruction selecting the first noteworthy portion for extraction.
15. The method of claim 1, further comprising:
suggesting, to a publisher or creator of the video, the first noteworthy portion as a candidate for a highlight; and

receiving, from the publisher or creator of the video, an instruction selecting the first noteworthy portion for extraction.
14. The method of claim 1, wherein the first noteworthy portion is predicted based on information associated with the user, wherein the 


determining a concept associated with the first noteworthy portion based on the user-engagement information, wherein the user-engagement information comprises text extracted from user comments associated with the first noteworthy portion; 

receiving a search query comprising a search term associated with the determined concept; and 

returning the first highlight in response to the search query.
17. The method of claim 1, further comprising:
determining a concept associated with the first noteworthy portion based on the user-engagement information, wherein the user-engagement information comprises text extracted from user comments associated with the first noteworthy portion;

receiving a search query comprising a search term associated with the determined concept; and
returning the first highlight in response to the search query.

17. A system comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: 
access a first media content; 

predict a first noteworthy portion for the first media content via a calculation of a noteworthiness-score media content, wherein the first noteworthy portion is predicted to be noteworthy when it exceeds a threshold noteworthiness-score, and the weights for each factor are variable according to a plurality of variables, the plurality of variables including a decay factor that relates to a strength of a signal provided by user-engagement actions decaying over time; 

extract a first media highlight from the first media content, wherein the first media highlight corresponds to the first noteworthy portion; 

send, to a client system of a user, information configured to render the first media highlight; 

cause a generation, on the client system, of a first interactive element that is configured to launch the first media highlight on the client system; and 

cause a generation, on the client system in response to a user selection of the first media highlight, of an interface associated with the first media highlight, the interface including comments or other information associated with the first media highlight and a second interactive element to facilitate sharing of the first media highlight with other users.

access a first video;

predict a first noteworthy portion for the first video via a calculation of a noteworthiness-video, wherein the first noteworthy portion is predicted to be noteworthy when it exceeds a threshold noteworthiness-score, and the weights for each factor are variable according to a plurality of variables, the plurality of variables including a decay factor that relates to a strength of a signal provided by user-engagement actions decaying over time;


extract a first highlight from the first video, wherein the first highlight corresponds to the first noteworthy portion; and

send, to a client system of a user, information configured to render the first highlight, 

generate a first interactive element that is configured to launch the first video on the client system, and 

generate on the client system in response to a user selection of the first highlight, an interface associated with the first highlight, the interface highlight and a second interactive element to facilitate sharing of the first highlight with other users.


Allowable Subject Matter
5.	The Examiner believes the pending claims include allowable subject matter over the cited prior art of record.  If Applicants are able to file a terminal disclaimer that indicates the parent application, U.S. Patent Application No. 16/219911, issued as U.S. Patent No. 10943125, then the Examiner will then allow the pending claims.

6.	Reasons for indicating allowable subject matter: Applicants’ claims involve scoring portions of media content for noteworthiness, the various portions are then selected based on the score to generate a media highlight product constituting selected portions.  As the Examiner understands the claimed invention, the per-portion scores are subject to a decay factor as recited, and hence it is conceivable for a portion’s score to decay as a function of time such that eventually the decayed score warrants exclusion of the portion from the highlight product.  The Examiner does not believe this is taught in the cited prior art.  At best, the prior art teaches decay of a score for a highlight product, e.g. as presented in a feed, such that over time the highlight product score decays to an extent that the highlight product is no longer presented in the feed.  Rather, Applicants’ claimed invention involves a decay effect for components of a highlight product such that when the decay reduces a portion score, that portion is feasibly excluded from the highlight product.  The difference is that the prior art’s decay effects selective presentation of a highlight item to a user, and for the claimed invention the decay effects the constitution of a highlight item – for example, should a particular portion be included in the highlight item.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 9761276
US 2014/0006951
US 2016/0357753
US 2016/0041998
US 2011/0004831
US 2007/0169148

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174